SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

561
KA 12-01080
PRESENT: SMITH, J.P., PERADOTTO, SCONIERS, WHALEN, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                              ORDER

MICHAEL F., DEFENDANT-APPELLANT.
(APPEAL NO. 3.)


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (VINCENT F. GUGINO OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (DAVID A. HERATY OF
COUNSEL), FOR RESPONDENT.


     Appeal from an adjudication of the Supreme Court, Erie County (M.
William Boller, A.J.), rendered May 15, 2012. The adjudication
revoked defendant’s sentence of probation and imposed a sentence of
imprisonment.

     It is hereby ORDERED that the adjudication so appealed from is
unanimously affirmed.




Entered:   May 2, 2014                             Frances E. Cafarell
                                                   Clerk of the Court